Citation Nr: 1726437	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes, prior to February 23, 2005.

2.  Entitlement to an effective date for an award of total disability due to individual unemployability (TDIU), prior to February 23, 2005.

3.  Entitlement to an effective date prior to February 23, 2005, for special monthly compensation (SMC) based on housebound criteria.

4.  Whether revision of the May 1971 rating decision on the basis of clear and unmistakable error (CUE) is warranted.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2007 rating decision, the RO assigned a 50 percent evaluation for vascular injury of the Veteran's left lower extremity, effective August 1, 1971.  In this determination, the RO observed that the January 1970 rating decision that granted service connection included artery involvement, but the May 1971 rating that reduced the 100 percent prestabilization rating that had been assigned, omitted artery involvement from its description of the service-connected disability.  In effect, the April 2007 rating decision reinstated the vascular component of the Veteran's service-connected disability.  The Board acknowledges that the Veteran raised a claim of CUE in the May 1971 rating decision in its failure to consider the vascular injury.  This matter was adjudicated by the RO in September 2010 and appealed by the Veteran.  

An August 2008 rating decision granted the Veteran's claim for TDIU, and assigned July 1, 2007, as the effective date.  The Veteran disagreed with the effective date of the award.  In a February 2011 rating decision, the Veteran was awarded special monthly compensation based on housebound criteria being met from February 23, 2005.  The Veteran disagreed with the effective date of the award.  

By decisions dated January and August 2010, the Board remanded the claims for additional development of the record.  In January 2011, the Board denied the Veteran's claim for a rating in excess of 80 percent for shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion.  The Board denied the claim for a rating in excess of 50 percent for vascular injury of the left leg prior to February 23, 2005, and granted a 100 percent rating for this disability effective February 23, 2005.  The claim for an earlier effective date for TDIU was remanded for issuance of a statement of the case. 

As noted above, an award of TDIU was effective July 1, 2007.  The Board notes that since a 100 percent schedular evaluation has been assigned for vascular injury of the left lower extremity from February 23, 2005, the claim for an earlier effective date for TDIU is from that date. 

The Veteran appealed the January 2011 Board decision which denied the increased ratings claims to the United States Court of Appeals for Veterans Claims (Court).  By decision dated July 2012, the Court vacated the Board's decision.  

In a decision dated in April 2013, the Board denied entitlement to a rating in excess of 80 percent or shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion; entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes, prior to February 23, 2005; and entitlement to an effective date for TDIU prior to February 23, 2005.  The Veteran again appealed to the Court.  In an August 2014 Order, the Court vacated the Board's April 2013 decision, and returned the Veteran's claim to the Board for action consistent with a Joint Motion for Remand (JMR).

In a decision dated in May 2015, the Board denied entitlement to a rating in excess of 80 percent or shrapnel wounds of the left lower extremity with sciatic nerve palsy, loss of function of the left foot, ankylosed ankle, hamstring and adductor muscle group defects with weakened and limited knee motion since December 14, 2004; denied entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to February 23, 2005; denied the entitlement to a rating in excess of 40 percent for complete peroneal nerve palsy with foot drop brace and multiple wound scars of the left knee; denied entitlement to TDIU prior to February 23, 2005; and denied entitlement to an effective date prior to February 23, 2005 for the award of SMC based on housebound criteria.  The Board granted entitlement to a 30 percent for shrapnel wounds of the left lower extremity from June 3, 1974.  

By decision dated September 2016, the Court  affirmed the May 15, 2015 Board decision as to entitlement to a disability rating in excess of 80 percent for shrapnel wounds of the left lower extremity, to include the denial of an effective date prior to December 14, 2004.  The Court vacated the remaining issues on appeal and remanded those matters for further proceedings consistent with its decision. 

The issues of entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes, prior to February 23, 2005; entitlement to an effective date for TDIU prior to February 23, 2005; and entitlement to an effective date prior to February 23, 2005, for SMC based on housebound criteria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1971 rating decision that did not assign a separate disability rating to the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes prior to February 23, 2005 is not final. 

2.  The issue of entitlement to a rating in excess of 50 percent for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin change, prior to February 23, 2005 is currently on appeal and pending before the Board.  


CONCLUSION OF LAW

The May 1971 rating decision cannot be the subject of CUE because it is not final; therefore, there remain no allegations of errors of fact or law for appellate consideration at this time with respect to a claim of CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran raised a claim of CUE in the May 1971 rating decision in its failure to consider and assign a separate disability rating to the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes from August 1, 1971.  In the July 2010 informal CUE claim, the Veteran argued that had the RO properly applied the April 1971 VA examination results against Diagnostic Code 7111 at that time, he would have been granted an additional 60 percent evaluation for involvement of arteries and veins and therefore, his combined evaluation would have been higher than 50 percent.  The CUE claim was adjudicated by the RO in September 2010 and was appealed by the Veteran.  

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14  .

In an April 2007 rating decision, the RO assigned a 50 percent evaluation for vascular injury of the Veteran's left lower extremity, effective August 1, 1971.  In this determination, the RO observed that the January 1970 rating decision that granted service connection included artery involvement, but the May 1971 rating that reduced the 100 percent prestabilization rating that had been assigned, omitted artery involvement from its description of the service-connected disability.  In effect, the April 2007 rating decision reinstated the vascular component of the Veteran's service-connected disability.  

The Board acknowledges that the Veteran raised a claim of clear and unmistakable error (CUE) in the May 1971 rating decision in its failure to consider the vascular injury.  This matter was adjudicated by the RO in September 2010 and appealed by the Veteran.  However, in light of the fact that service connection for vascular injury has been reinstated effective August 1, 1971, and the fact that the claim for an increased rating for the vascular injury from that date is before it, the Board finds that the issue of CUE in the May 1971 rating action is moot.

In light of the fact that service connection for vascular injury has been reinstated effective August 1, 1971, and the fact that the claim for an increased rating for the vascular injury from that date is before it, the Board finds that the May 1971 rating decision is not final as to this issue.  The Board finds that there is no cognizable CUE claim regarding the entitlement to an increased rating for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes prior to February 23, 2005 because this issue is currently before the Board.  

Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that appellant cannot raise CUE with respect to rating decision that is not final); see also 38 C.F.R. § 3.105 (a) (2016) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105 (c) (West 2014). 

Because this issue of entitlement to an increased rating for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes prior to February 23, 2005 is currently before the Board, the May 1971 rating decision has not become final, and the claim remains pending.  It follows, therefore, that, absent a final decision, there can be no CUE claim. 

The Court has held that a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317(2005).  The Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320  . See also Link v. West, 12 Vet. App. 39, 44(1998) (a CUE claim cannot exist, as matter of law, where there is no prior final RO decision); 38 C.F.R. § 3.105 (a). 

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the RO's May 1971 rating decision.  See Link; supra; see also 38 U.S.C.A. § 7105 (c).  Therefore, the Board does not have jurisdiction to review the purported appeal for CUE in the May 1971 rating decision, and thus, this appeal must be dismissed for lack of legal merit.  38 U.S.C.A. § 7105 (d)(5); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal regarding revision of the May 1971 rating decision on the basis of CUE is dismissed.   


REMAND

Regarding the issue of entitlement to a higher disability rating for left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes, prior to February 23, 2005, the Court held in the September 2016 memorandum decision that the Board failed to provide an adequate statement of reasons and bases for its determination that a rating greater than 50 percent for the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses, and atrophic skin changes, prior to February 23, 2005, was not warranted.  

The Court found that the Board failed to discuss whether the Veteran was entitled to a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7121, Post-phlebitic syndrome of any etiology.  The Court noted that the Veteran raised this argument in an October 2014 letter to the Board and although the Board acknowledged this argument, the Board did not analyze whether Diagnostic Code 7121 was applicable.  

The Court also found that the Board provided an inadequate statement of reasons and bases for its determination that an increased rating was not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7113, arteriovenous aneurysm, traumatic.  The Veteran indicated that he is rated by analogy under this provision, effective August 1, 1974.  In 1974, under Diagnostic Code 7113, a 50 percent rating was warranted for traumatic arteriovenous aneurysm without cardiac involvement with marked vascular symptoms, and a 60 percent rating was warranted for traumatic arteriovenous aneurysm with cardiac involvement.  See Diagnostic Code 7113.  The Court noted that the Board determined that a rating greater than 50 percent was not warranted under Diagnostic Code 7113 for the period since 1974, as "cardiac involvement was not shown."  However, the Court noted that "cardiac involvement," as used in Diagnostic Code 7113, is not defined and the question of whether the disability, which is rated by analogy, has cardiac involvement is a question that requires a medical opinion.  The Court found that the Board's failure to address this argument at any level renders its statement of reasons and bases inadequate.

The Court found that the Board provided an inadequate statement of reasons and bases for finding that an increased rating was not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7117, Raynaud's syndrome.  Under Diagnostic Code 7117, a 60 percent disability rating is warranted for "two or more digital ulcers and history of characteristic attacks," which "consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets."  Diagnostic Code 7117, Note (1) (2016).  The Court noted that the Board determined that an increased rating was not warranted under Diagnostic Code 7117, as "this [Diagnostic Code] pertains to Raynaud's disease which is not shown by any evidence of record."  However, the Court noted that the Veteran has asserted that a 60 percent analogous rating under Diagnostic Code 7117 is warranted as the record reveals that he has been treated on multiple occasions for ulcerations of his foot, ankle, and leg.  The Court found that the Board failed to address this argument and this failure renders its statement of reasons and bases inadequate. 

The Court found that the issue of entitlement to an earlier effective date prior to February 23, 2005 for the award of SMC based on housebound criteria is inextricably intertwined with the Veteran's claim for an increased rating for his service-connected left lower vascular disability. 

The Court further held that the Board provided an inadequate statement of reasons and bases for its determination that temporary periods of TDIU, from August 1980 to October 1980 and from May 1998 to June 1998, were not warranted.  The Court found that the Board improperly focused on the fact that he was able to secure work following those time periods rather than whether he was able to follow a substantially gainful occupation during those time periods.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Board finds that in light of the September 2016 memorandum decision, a medical opinion and examination is necessary to obtain medical evidence to the nature and severity of the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes from August 1, 1971 to February 22, 2005.   

For the period from August 1, 1971 to January 11, 1998, pursuant to Diagnostic Codes 7114-7113 (arteriosclerosis obliterans/traumatic arteriovenous aneurysm), a 50 percent rating was awarded for left lower extremity vascular injury (division of superficial femoral artery/vein status post graft to superficial femoral artery) with arterial insufficiency and absent pulses and atrophic skin changes.  38 C.F.R. § 4.104.  Effective from January 12, 1998 to February 22, 2005, pursuant to Diagnostic Code 7114 (arteriosclerosis obliterans), the 50 percent rating was continued.  Id.  Effective February 23, 2005, a 100 percent rating was awarded pursuant to Diagnostic Code 7114.  Id.  

During the course of this appeal, VA issued new regulations for the evaluation of diseases of the arteries and veins under 38 C.F.R. § 4.104 several times.  Effective September 9, 1975, the regulations pertaining to rating diseases of the arteries and veins were amended.  See 40 Fed. Reg. 42,539 (September 15, 1975).   The relevant amendment pertained to Diagnostic Code 7111 and included only a note to the code.  The amended Diagnostic Code 7111 still provided for a 60 percent rating for an aneurysm of any large artery in the lower extremities which is symptomatic.  The note indicated that this code should be used to rate postoperative residuals with graft insertion under most appropriate analogy, e.g., 7116, etc., minimum rating 20 percent.  38 C.F.R. § 4.104 (1976).  

Effective March 10, 1976, the regulations pertaining to rating diseases of the arteries and veins were once again amended.  See 41 Fed. Reg. 11,300 (March 18, 1976).  The relevant amendment pertained to Diagnostic Code 7116.

Under the amended criteria for Diagnostic Code 7116, a 60 percent rating was assigned for intermittent claudication with persistent coldness of extremity with claudication on minimal walking; a 100 percent rating was assigned for severe intermittent claudication with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104 (1977).  

Effective January 12, 1998, the regulations pertaining to rating diseases of the arteries and veins were amended once again.  See 62 Fed. Reg. 65,207 (December 11, 1997).   The Board notes that Diagnostic Code 7116 was removed from the regulations at that time.  These are the current regulations in effect.      



Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional as to the nature and severity of the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes for the time period of August 1, 1971 to February 22, 2005.   

The entire claim file must be reviewed by the VA examiner.  The VA examiner should consider the findings of diagnostic testing conducted and the assessments of both VA and private providers.  The history of symptoms as provided by the Veteran, both during the examination and in prior statements to medical personnel, should be considered and addressed in rendering the opinion.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

The VA examiner is requested to report all pertinent manifestations and symptomatology of the service-connected left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes for the time period of August 1, 1971 to February 22, 2005.  

In particular, the VA examiner is asked to answer the following questions and provide the following specific information:

(a).  Is the left lower extremity vascular injury with arterial insufficiency, absent pulses and atrophic skin changes more closely analogous to an aneurysm of any large artery and/or arteriosclerosis obliterans?  If so, is the left lower extremity vascular injury manifested by an aneurysm of any large artery which is symptomatic?  Was there a graft insertion in the left lower extremity?  

Is the left lower extremity vascular injury manifested by claudication on walking less than 25 yards on a level grade at 2 miles per hour, and persistent coldness of the extremity, one or more deep ischemic ulcers, or ankle/brachial index of 0.5 or less?  

Is the left lower extremity vascular injury manifested by an aneurysm of any large artery that is symptomatic; or ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less?   

Note that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See also Diagnostic Codes 7111, 7114 (in effect prior to and from January 12, 1998).  

(b).  Is the left lower extremity vascular injury more closely analogous to a traumatic arteriovenous fistula?  If so, is the left lower extremity vascular injury manifested by a traumatic arteriovenous aneurysm without cardiac involvement with marked vascular symptoms; or a traumatic arteriovenous aneurysm with cardiac involvement?  Is there cardiac involvement due to the left lower extremity vascular injury?    

Is the left lower extremity vascular injury manifested by traumatic arteriovenous fistula with high output heart failure; or without heart failure but with enlarged heart, wide pulse pressure, and tachycardia?   

See Diagnostic Code 7113 (in effect prior to and from January 12, 1998).  

(c).  Is the left lower extremity vascular injury more closely analogous to intermittent claudication?  If so, is the left lower extremity vascular injury manifested by intermittent claudication with persistent swelling of extremity, or claudication on minimal walking; or severe intermittent claudication with marked circulatory changes such as to produce total incapacity or to require house or bed confinement? 

See Diagnostic Code 7116 (in effect prior to January 12, 1998).  

(d).  Is the left lower extremity vascular injury more closely analogous to Raynaud's syndrome?  If so, is the left lower extremity vascular injury manifested by multiple painful, ulcerated areas; or Raynaud's disease in its severe form with marked circulatory changes such as to produce total incapacity or to require house or bed confinement?  Is the left lower extremity vascular injury manifested by two or more digital ulcers and history of characteristic attacks; or and two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks?  

Note that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  See also Diagnostic Code 7117 (in effect prior to and from January 12, 1998).  

(e).  Is the left lower extremity vascular injury more closely analogous to post-phlebitic syndrome or phlebitis?  If so, is the left lower extremity vascular injury manifested by massive board-like swelling subsiding only very slightly and incompletely with recumbency elevation with pigmentation cyanosis, eczema or ulceration; or is manifested by a substantially bedridden condition?  Is the left lower extremity vascular injury manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest? 

See Diagnostic Code 7121(in effect prior to and from January 12, 1998).    

(f).  Did the Veteran's service-connected disabilities preclude the Veteran from obtaining or engaging in substantially gainful occupation consistent with his education and occupational experience from August 1980 to October 1980 and from May 1998 to June 1998?  

The VA opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report, and explain the basis for the inability to offer an opinion.

2.  Readjudicate the issues remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


